Citation Nr: 0004243	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the neck, the spine, the shoulders, the knees, the hands and 
the ankles.

2.  Entitlement to service connection for a disability of the 
knees other than arthritis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for cardiovascular 
disease including hypertension.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for chronic depression.

7.  Entitlement to an increased disability rating for 
varicose veins of the right lower extremity currently rated 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran retired from active duty in June 1968 after 
having completed more than 20 years of active military 
service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The veteran continued the appeal for an 
increased rating for varicose veins of the right leg after 
being advised of the increased rating to 10 percent granted 
by a RO hearing officer in March 1998.

The Board also finds that the Nevada Office of Veteran 
Services (NOVS) should be recognized as the veteran's 
representative rather than a power of attorney executed many 
years ago when the veteran resided in another state.  A 
member of the NOVS assisted the veteran at the RO hearing and 
the same member presented written argument before the case 
was transferred to the Board.  There is no indication the 
veteran, a Nevada resident, desired representation by any 
other organization or person.  38 C.F.R. § 19.9.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
osteoarthritis of the neck, the spine, the shoulders, the 
knees, the hands and the ankles is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for a 
disability of the knees other than arthritis is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

3.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  The claim of entitlement to service connection for 
cardiovascular disease including hypertension is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

5.  The claim of entitlement to service connection for hiatal 
hernia is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

6.  The claim of entitlement to service connection for 
chronic depression is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

7.  Varicose veins of the right lower extremity require 
support stockings and are manifested by pain and aching of 
the right lower extremity, extremely large sacculations and 
brawny skin appearance that combine to produce severe 
impairment.

8.  The veteran's varicose veins of the right lower extremity 
have not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
osteoarthritis of the neck, the spine, the shoulders, the 
knees, the hands and the ankles is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
disability of the knees other than arthritis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The claim of entitlement to service connection for 
cardiovascular disease including hypertension is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim of entitlement to service connection for hiatal 
hernia is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  The claim of entitlement to service connection for 
chronic depression is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

7.  The criteria for an increased rating of 40 percent for 
varicose veins of the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7120, 
effective prior to January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for multiple joint 
arthritis, disability 
of the knees other than arthritis, bilateral 
hearing loss, 
cardiovascular disease, hypertension, hiatal hernia
and chronic depression.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and arthritis, sensorineural hearing loss, or 
cardiovascular disease including hypertension becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.  

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more.  Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  His claims 
require the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999). 

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the 
record does not contain an opinion of service connection for 
arthritis, hearing loss, cardiovascular disease including 
hypertension, hiatal hernia or chronic depression on a direct 
or on a presumptive basis as applicable to arthritis, 
cardiovascular disease including hypertension and 
sensorineural hearing loss.  Competent evidence linking any 
of these disorders to service directly is not shown in the 
record elsewhere.  The evidence on file shows recognition of 
the veteran's alcoholism in service.  What it does not show 
is evidence of any of the claimed disabilities until several 
years thereafter, in the mid 1970's, when references to 
radiology finding s consistent with cardiovascular disease 
appear.  The veteran's history of such disease thereafter is 
well documented in the record of his treatment through the 
military, essentially from the mid 1980's.  However, there is 
no medical opinion linking hypertension to the elevated blood 
pressure monitored during hospitalization for intoxication in 
1967 during service.  Then it was concluded that elevated 
blood pressure was not substantiated.  Nor has any other 
cardiovascular disease shown been linked to service.

The record in service is unremarkable for arthritis and 
cervical spine degenerative disease was initially mentioned 
more than a decade after service.  Other joints involved are 
reported well after service, specially the lumbar spine and 
the knees.  No medical opinion links arthritis of multiple 
joints to service.  A right ankle injury is mentioned in late 
1949 but not thereafter.  A stiff neck noted in 1957 was 
associated with possible early influenza.  There is no 
competent evidence linking any disability of the knees that 
might be present other than arthritis to service.

The Board observes that the record does not contain competent 
evidence linking hiatal hernia to service.  It was initially 
mentioned by history in the late 1970's.  High frequency 
sensorineural hearing loss reported initially in 1985 was not 
linked to service at that time.  This was more than a decade 
after service and the reference to noise exposure etiology by 
the examiner does not identify military service exposure.  At 
the recant RO hearing, the veteran stated that he was not 
told the hearing loss was linked to noise exposure.  The 
hearing loss noted in 1985 met the current VA criteria found 
in 38 C.F.R. § 3.385.  However the nexus element is missing, 
assuming without argument that he currently has a hearing 
disability meeting VA criteria. 

The Board observes that depression is noted in the 1990's 
without medical evidence establishing a nexus to service.  
During service the veteran was treated for alcoholism but 
found to have no psychiatric disease after two evaluations in 
1967.  

In summary, the record does not include competent medical 
nexus evidence necessary to establish well grounded claims 
any existing arthritis of multiple joints, hearing loss, 
cardiovascular disease including hypertension, hiatal hernia 
or depression.  

The Board observes regarding hypertension that neither the 
previous nor current version of the regulation define a 
compensable disability favorable to the claim.  Diastolic 
pressure predominately 100 is a threshold requirement not 
shown in the record.  The record was supplemented with a 
comprehensive record of treatment that included blood 
pressure readings.  Hypertension is not shown to have had its 
onset during the first postservice year and there is no 
medical opinion as offering a basis for presumptive service 
connection.  

As the Board finds the claims to be not well grounded, there 
is no burden upon the Board to require another opinion, or 
request further elaboration or explanation regarding a nexus 
between the veteran's service and hypertension or other 
disorders.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The veteran indicated the post service medical evidence and 
it was obtained.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
veteran is not prejudiced by the Board's decision denying the 
claims as not well grounded.  From a review of the 1996 
rating decision, it appears that the RO reviewed the claims 
on the merits.  In so doing, the RO accorded the claims more 
consideration than was warranted under the circumstances.  


      II.  Varicose veins

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Cases in which application 
of the schedule is not understood or the propriety of an 
extra-schedular rating is questionable may be submitted to 
Central Office for advisory opinion.  38 C.F.R. 
§ 3.321(b)(1).

Varicose veins, pronounced; unilateral or bilateral, the 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation shall be 
rated 60 percent if bilateral and 50 percent if unilateral.
Severe; involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation shall be rated 50 percent if bilateral and 40 
percent where unilateral. Moderately severe; involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion; no 
involvement of the deep circulation shall be rated 30 percent 
if bilateral and 20 percent where unilateral.  Moderate; 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion shall be rated 10 
percent if bilateral or unilateral.  Mild; or with no 
symptoms shall be rated 0 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, effective prior to January 12, 1998.

Varicose veins: a 100 percent rating is provided with the 
following findings attributed to the effects of varicose 
veins: Massive board-like edema with constant pain at rest.  
With persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration a 60 
percent rating may be assigned. Persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration shall be rated 40 percent. Persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema shall be 
rated 20 percent. Intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery shall be rated 10 percent. Asymptomatic palpable or 
visible varicose veins shall be rated 0 percent. Note: These 
evaluations are for involvement of a single extremity. If 
more than one extremity is involved, evaluate each extremity 
separately and combine (under Sec.  4.25), using the 
bilateral factor (Sec.  4.26), if applicable.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120, effective January 12, 1998.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided a comprehensive evaluation in connection with 
the claim and other records have been obtained.  

The veteran's disability is rated currently in accordance 
with the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7120, which assess basically evidence of edema, ulceration, 
stasis pigmentation and related symptoms as primary rating 
criteria for the incremental ratings from 0 to 100 percent.  
The veteran has been provided the essential rating criteria.  
The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.

The schedular criteria for evaluation of varicose veins were 
changed effective January 12, 1998.  Where law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The application of the 
revised rating criteria which adds a 100 percent rating and a 
60 percent rating for unilateral varicose veins are more 
favorable to that extent.  However, the previous criteria are 
being applied in evaluating the disability for the entire 
period since retroactive application would not be in accord 
with the law or regulations by which the Board is bound in 
its decisions.  38 U.S.C.A. §§ 5110(g), 7104; 38 C.F.R. §§  
3.114, 3.400(p); Cf DeSousa v. Gober, 10 Vet. App. 461, 466-
67 (1997) and VAOPGCPREC 5-94 (O.G.C. Prec. 5-94). 

The rating criteria for varicose veins in effect prior to 
January 12, 1998 did not provide for a unilateral rating 
higher than 50 percent.  The granting of a 10 percent 
evaluation from May 1996 based upon unilateral lower 
extremity involvement does not moot the claim for increase on 
a schedular basis with the more favorable of the two 
applicable rating schemes being applied.  

The Board is of the opinion that the previous criteria cannot 
be viewed as less favorable as the criteria for the 40 
percent rating are remarkably reflective of the veteran's 
symptoms.  Eventhough the revised criteria may represent 
readjustment in accordance with experience, for the period 
prior to January 12, 1998, the situation is somewhat 
different.  The Board observes that in explaining the revised 
criteria for varicose veins, the Secretary pointed out the 
following:

"...Varicose veins are ordinarily asymptomatic or mildly 
symptomatic, but may produce prolonged venous insufficiency 
and progress to thrombophlebitis and postphlebitic syndrome. 
Signs of venous insufficiency, such as edema, stasis 
pigmentation, ulceration, eczema, and induration, and 
symptoms such as aching and fatigue, are the major disabling 
effects of varicose veins. The size, location, extent, etc., 
of varicose veins do not correlate with symptoms (Merck, 
590), and we have removed those criteria as factors in 
evaluation. The presence or absence of impairment of the deep 
circulation is more an indicator of the feasibility of 
surgical repair than of functional impairment, and we have, 
therefore, removed references to the deep circulation from 
the evaluation criteria. We have replaced these criteria with 
criteria based on symptoms (such as aching and fatigue after 
prolonged standing or walking) or objective physical findings 
(such as edema, stasis pigmentation, eczema, or ulceration).

Id. at 65218.  The revised criteria did not include the 
adjectival terms that provided a line of demarcation between 
the several incremental levels of disability.  Notable is the 
VA examiner's characterization of the veteran's disability as 
severe, with the objective findings, as graphically 
described, coinciding more nearly with 40 percent criteria in 
effect prior to January 12, 1998.  The factors in the rating 
schedule were identified and lead the Board to accept the 
examiner's characterization of a severe disability as one 
accurately reflecting the level of impairment.  Indeed, an 
earlier outpatient report in 1996 mentioned large varicose 
veins that reportedly caused some difficulty in walking at 
that time.  The 1997 examination was comprehensive and is 
undoubtedly the best evidence available to evaluate the 
disability.  The examination findings supplemented the 
veteran's testimony regarding the extent of the disability 
and description of the varicose veins.  

Regarding an higher evaluation under the former criteria, the 
Board observes that the 50 percent evaluation under 
Diagnostic Code 7120 required the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  The criteria appear to be 
collective rather than independent bases for the rating.  The 
diagnostic study in January 1998 did not confirm impaired 
deep circulation.  The VA examination noted the findings in 
issuing the final examination report.  Given the VA 
examiner's careful and thorough description of relevant 
rating factors in September 1997 examination, the Board 
believes it is reasonable to conclude that the circulation 
elements needed to support the 50 percent rating were not 
present.  

The recent examination and outpatient treatment reports did 
not show findings attributed to varicose veins of the right 
lower extremity to the extent that a higher schedular rating 
is warranted.  In essence, the current findings do not 
include massive board-like edema with constant pain at rest, 
or edema, stasis changes and ulceration.  On a schedular 
basis, the evidence preponderates against a rating higher 
than 40 percent at this time.  

In the Board's view the matter of an extraschedular rating is 
subsumed in the increased rating claim.  It is provided under 
38 C.F.R. § 3.321(a) that the provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  And under 
§ 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience. 

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
veteran's medical history shows the varicose veins 
problematic recently.  There is also evidence of no current 
employment as he is retired.  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, e.g., 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  There does 
not appear to be probative evidence that any nonservice-
connected disorders affect his varicose veins in such a 
manner to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet App. 
at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns unilateral varicose 
veins.  The pertinent part of the regulation, though somewhat 
ambiguously worded, appears to contemplate an individual 
rather than a collective disability assessment.  However, the 
components individually or collectively do not appear to meet 
essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
disability.  

The most recent examination report does not establish an 
exceptional or unusual disability picture as a result of the 
disability.  Further, the Board does not find any extraneous 
circumstances that could be considered exceptional or unusual 
such as were present in Fisher v. Principi, 4 Vet. App. 57, 
60 (1993) to warrant a different result in view of the record 
of treatment for his service-connected disability as 
reflected in the record.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

Entitlement to service connection for osteoarthritis of the 
neck, the spine, the shoulders, the knees, the hands and the 
ankles is denied.

Entitlement to service connection for a disability of the 
knees other than arthritis is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for cardiovascular disease 
including hypertension is denied.

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for chronic depression is 
denied.

An increased disability rating of 40 percent for varicose 
veins of the right lower extremity is granted, subject to the 
regulations governing the payment of monetary awards.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

